DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3 and 7 are cancelled. Claims 4-6 are currently pending and have been considered on the merits.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The instant application claims foreign priority to CN201911131496.5 filed on 11/19/2019 in the People’s Republic of China.
Claims 4-6 of the instant application are temporarily given the benefit of the foreign priority date. Claims 4-6 will be given an effective filing date of the foreign priority document once a certified English translation of the foreign application is submitted. 
In order to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: 
(1) if a machine or apparatus, its organization and operation; 
(2) if an article, its method of making; 
(3) if a chemical compound, its identity and use; 
(4) if a mixture, its ingredients; 
(5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
	Regarding claims 4 and 6, the instant claims recite “[a] pharmaceutical composition for treating or preventing spicy food-induced damage to the digestive system” (claim 4) and “[a] health product for alleviating spicy food-induced damage to the digestive system” (claim 6). It is noted that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPTQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. For the instant claims, the preamble has been interpreted to recite the intended use of the composition. Therefore, compositions which anticipate or make obvious the limitations contained within the body of the instant claims will be applied under 35 U.S.C. § 102 and 103.
	Regarding claim 5, the instant claim recites “[a] food for alleviating spicy food-induced damage to the digestive system”. Claim 5 is interpreted to recite the intended use of “alleviating spicy food-induced damage to the digestive system” but also recites “[a] food” within the preamble. Compositions recited as food bear the property of being edible. Therefore, compositions which are edible (i.e. food, direct fed microbials or orally administered compositions) and anticipate or make obvious the limitations contained within the body of the instant claims will be applied under 35 U.S.C. § 102 and 103.

Claim Objections
Claim 4 is objected to because of the following informality:  Line 4 recites “CCTCC”. Abbreviations should be properly defined when first recited in a set of claims. It is recommended that the last line be amended to “Lactobacillus plantarum S58 deposited with China Center for Type Culture Collection (CCTCC) on August 1, 2019 under accession number CCTCC NO: M 2019595”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 4-6 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification lacks complete deposit information for the deposit of Lactobacillus plantarum S58. Because it is not clear that the properties of this strain are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of this specific strain, a suitable deposit for patent purposes is required. Applicant indicates that the Lactobacillus plantarum S58 strain was deposited with the China Center for Type Culture Collection (CCTCC) International Depositary Authority (specification, page 5, lines 97-100) on August 1, 2019. 
If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignee or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State. Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances 
during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
the deposits will be maintained in a public depository for a period of at least thirty years from the date of the deposit or for the enforceable life of the patent or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and
the deposits will be replaced if they should become non-viable or non-replicable
In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit. Viability may be tested by the depository. The test must conclude only that the deposited material is capable of reproduction. A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
1)	The name and address of the depository;
2)	The name and address of the depositor;
3)	The date of deposit;
4)	The identity of the deposit and the accession number given by the depository;
5)	The date of the viability test;
6)	The procedures used to obtain a sample if the test is not done by the depository; and

As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit. 
If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository. Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed. 
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR § 1 .801-1 .809 for further information concerning deposit practice.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The claims recite laws of nature and natural phenomena. These judicial exceptions are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below:
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e) 
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1): Claims 4-6 are directed to a composition of matter, which is a statutory category. Therefore the answer to this step for claims 4-6 is yes.
	Step (2A): 
	Prong 1: 
Claims 4-6 are drawn to compositions comprising Lactobacillus plantarum S58 which is isolated from Chongqing farmhouse naturally fermented pickles (specification, page 6, line 126). For the purpose of determining markedly different characteristics, the claimed Lactobacillus plantarum strain’s closest natural counterpart is the species Lactobacillus plantarum found in nature. There is no evidence within the specification that demonstrates that the instantly claimed Lactobacillus plantarum S58 has markedly different characteristics from naturally occurring Lactobacillus plantarum. 
	Therefore, the answer to this prong is yes.
	Prong 2:
	The instant claims recite “a pharmaceutical composition for treating or preventing spicy food-induced damage to the digestive system” (claim 4), “a food for alleviating spicy food-induced damage to the digestive system” (claim 5), and “a health product for alleviating spicy food-induced damage to the digestive system” (claim 6). As discussed in the claim interpretation section of this action, these recitations are merely the intended use of the compositions. The intended uses do not impart a transformation on the recited natural product, require use with a particular computer, nor employ the natural product to a specific application/technology. Therefore there are no additional elements that integrate the judicial exception into a practical application.
	 Therefore, the answer to this prong is no.
	Step (2B): 
	 The elements “pharmaceutical composition” (claim 4), “food” (claim 5), and “health product” (claim 6) require additional analysis under step 2B. These elements do not amount to an inventive concept as the intended formulations are well understood, routine, and conventional formulations of Lactobacillus plantarum in the art. Song et al. teaches Lactobacillus plantarum is a probiotic microorganism (table 1) and probiotics can be formulated into many different types of products including drugs (i.e. pharmaceutical compositions), foods, and dietary supplements (i.e. health products)(page 1, section 1.1, paragraph 1). 
	Therefore, the answer to step (2B) is no.
Conclusion
Claims 4-6 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seo et al. (WO 2019054641 A2; English machine translation).
Seo et al. (hereinafter Seo) teaches compositions for preventing and improving gastrointestinal diseases with Lactobacillus plantarum ([0001]). Seo teaches that the composition comprising Lactobacillus plantarum can improve or treat digestive diseases caused by alcohol or inflammation to promote recovery and well-being of patients and can be used in the development of the food and pharmaceutical industry ([0012]). 
Regarding claim 4, the instant claim is drawn to a pharmaceutical composition for treating or preventing spicy food-induced damage to the digestive system, wherein the pharmaceutical composition comprises a pharmaceutically effective dose of Lactobacillus plantarum S58 with an accession number of CCTCC NO: M 2019595. Seo teaches a composition comprising Lactobacillus plantarum APsulloc 331261 (Accession No.: KCCM11179P)([0011]). 
Regarding “Lactobacillus plantarum S58”, the strain that produces the treatment or prevention of damage to the digestive system does not have the same designation as the recited strain. The U.S. Patent and Trademark Office is not equipped to perform experiments that allow determination on whether the applicant’s strain differs, and if so to what extent, from the strain disclosed in Seo. But since the prior art strain has the same taxonomic classification of Lactobacillus plantarum and shares the property of being able to treat or prevent damage to the digestive system, it demonstrates a reasonable probability that it is identical to the recited strain. Accordingly, the burden of establishing novelty by objective evidence is shifted to applicants.
Lactobacillus plantarum differs from the Lactobacillus plantarum disclosed by Seo in the assigned strain name, Seo teaches that Lactobacillus plantarum APsulloc 331261 has important properties such as the ability to treat gastritis, gastric ulcers, esophagitis, esophageal ulcer, duodenitis, and duodenal ulcers ([0026]). A person with ordinary skill in the art would have recognized that there is a reasonable expectation that the disclosed strain is suitable for treating damage caused by spicy food as spicy food is commonly known to irritate or inflame stomach lining.
As discussed in the claim interpretation section of this action, the preamble “a pharmaceutical composition for treating or preventing spicy food-induced damage to the digestive system” is interpreted to be the intended use of the composition recited in the body of the claim. Nevertheless, Seo teaches the composition comprising the strain can be a “pharmaceutical composition” ([0032] and [0041]-[0042]). 
Regarding “pharmaceutically effective dose”, Seo teaches a dose of the pharmaceutical composition which is 1 x 103 CFU/day or more. Furthermore, Seo teaches administration of Lactobacillus plantarum APsulloc 331261 at 1 x 109 CFU/day and teaches that this was a pharmaceutically effective dose as evidenced by a reduction in gastric ulcers ([0055] and [0062]).
Regarding the intended use of “for treating or preventing spicy food-induced damage”, applicant teaches that the damage can be gastric ulcers (specification, page 1, line 15). Seo teaches prevention and treatment of gastric ulcers ([0016] and [0067]).
Regarding claim 5, the instant claim is drawn to a food for treating or preventing spicy food-induced damage to the digestive system, wherein the food comprises Lactobacillus plantarum S58 with an accession number of CCTCC NO: M 2019595. 
As discussed above, Seo teaches a composition comprising Lactobacillus plantarum APsulloc 331261 (Accession No.: KCCM11179P)([0011]). 
Lactobacillus plantarum S58”, there exists reasonable probability that the recited strain Lactobacillus plantarum S58 is identical to Lactobacillus plantarum APsulloc 331261 for the reasons discussed previously.
As discussed in the claim interpretation section of this action, the preamble “a food for treating or preventing spicy food-induced damage to the digestive system” is interpreted to be the intended use of the composition recited in the body of the claim. Nevertheless, Seo teaches that the strain can be incorporated in food ([0032], [0034] and [0039]-[0040]). 
Regarding the intended use of “for treating or preventing spicy food-induced damage”, applicant teaches that the damage can be gastric ulcers (specification, page 1, line 15). Seo teaches prevention and treatment of gastric ulcers ([0016] and [0067]).
Regarding claim 6, the instant claim is drawn to a health product for treating or preventing spicy food-induced damage to the digestive system, wherein the health product comprises Lactobacillus plantarum S58 with an accession number of CCTCC NO: M 2019595.
As discussed above, Seo teaches a composition comprising Lactobacillus plantarum APsulloc 331261 (Accession No.: KCCM11179P)([0011]). 
Regarding “Lactobacillus plantarum S58”, there exists reasonable probability that the recited strain Lactobacillus plantarum S58 is identical to Lactobacillus plantarum APsulloc 331261 for the reasons discussed previously.
As discussed in the claim interpretation section of this action, the preamble “a health product for treating or preventing spicy food-induced damage to the digestive system” is interpreted to be the intended use of the composition recited in the body of the claim. Nevertheless, Seo teaches that the composition containing the disclosed strain can be provided as a health functional food (i.e. a health product)([0032], [0035] and [0039]-[0040]). 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651